DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 17 March 2022 is hereby acknowledged. Claims 1-3, 5-9, 11-14, and 16-20 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 17 March 2022. In particular, the claims now have a size requirement for particles. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 19 recite a cross-sectional area of the nanomaterial dopant that is larger than a pore size cross sectional area. However, applicant’s specification does not specify how such a cross section is determined, especially in the very differing case of nanoplatelets, nanotubes, and nanofibers, and no examples are provided of graphene nanoplatelets, nanotubes, or nanofibers, and how such cross sections are determined. The axis by which a cross section is taken would be expected by a person of ordinary skill in the art to result in very different results for these types of non-isometric fillers, and therefore a person of ordinary skill in the art would not be apprised of whether the cross section of the dopant exceeds that of the pores.
Claim 6 recites “the functionalization of the nanomaterial dopant.” There is insufficient antecedent basis for this limitation.
	Claim 7 recites “the adding of the at least one of the organosilane or the oxysilane”. There is insufficient antecedent basis for this limitation.
Claim 16 recites “via the nanomaterial dopant being functionalized.” There is insufficient antecedent basis for this limitation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected as unpatentable over US 2016/0312038 (“Bohm”) in view of US 7,601,425.
As to claim 19, Bohm teaches applying corrosion protection composition, which is a sealing solution (see claim 13) to a substrate, which includes graphene (abstract), which is known to be a flat carbon nanomaterial, thus graphene nanoplatelet. Bohm teaches the composition further includes a corrosion inhibitor. Bohm teaches applying a solution containing these ingredients and drying (para. 0067), thus a sealing solution.
Bohm teaches the preferred range of 0.01 to 0.5 wt % of graphene in the solution (claim 18), and the example (para. 007), having a primer of 60 parts resin and 100 mL of water, it is estimated that this amount of nanoplatelets would provide approximately 0.005 to 0.20 wt % in dried coating, which overlaps the recited range. As such, the use of nanoplatelets in such amount is an obvious modification of the suggestion of Bohm.
Bohm does not teach the recited corrosion inhibitors. However, it is known from US 7,601,425 that praseodymium (III) oxide is suitable as a corrosion inhibitor for non-chromate corrosion prevention coatings (US 7,601,425, claim 25), and as such the use of praseodymium (III) oxide as the corrosion inhibitor is an obvious substitution for the corrosion inhibitors taught by Bohm.
	Bohm does not state the substrate metal or the pore size. However, this limitation is construed as an intended use, since the substrate is not a part of the invention. As such, it is presumed that the composition is suitable for coating a substrate of the recited metal with a pore size smaller than a cross section of the graphene.
As to claim 20, Bohm teaches functionalizing graphene with an organosilane (para. 0026) and bonds with the graphene (para. 0026).

Claim 19 is rejected as unpatentable over US 2018/0274103 ("Poteet") in view of US 7,601,425.
Poteet (US 2018/0274103) teaches coating solutions for corrosion inhibition, thus sealing solutions (see claim 9) having graphene nanoplatelets and non-chromate corrosion inhibitor (abstract, para. 0029), Poteet suggests 0.25 to 1 wt % graphene (para. 0017), which is within the recited range.
Poteet teaches the non-chromate inhibitor may be praseodymium (claim 4) but does not teach the recited compounds. However, it is known from US 7,601,425 that praseodymium (III) oxide is suitable as a corrosion inhibitor for non-chromate corrosion prevention coatings (US 7,601,425, claim 25, and as such the use of praseodymium (III) oxide as the corrosion inhibitor is an obvious modification of the corrosion inhibitors taught by Poteet.
Poteet teaches that the solution is for the recited types of metal (para. 0012), but does not discuss the pore size of the metal substrate. However, this limitation is construed as an intended use. Given that the sealing solution is made of the same material, it would appear to be suitable for application onto metal substrates having a pore size smaller than the nanomaterial dopant.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. 
The rejections of claims 19 and 20 over Bohm are maintained. First, since the claims do not require the type of substrate, the limitations relating to the substrate are considered an intended use. As such, Bohm, teaching a similar composition, is presumed to meet the intended use. Applicant’s argument that graphene nanoplatelets is distinct from graphene is not persuasive, as graphene is known to be platelet shaped and nanosized. Specifically, Bohm teaches graphene, which is a nanoplatelet as well as stacks.
The rejection of claim 19 over Poteet is maintained. Again, since the claim does not include the required substrate, the limitations relating to the substrate are considered an intended use. Since Poteet in view of US 7,601,425, which meets the recited composition, is presumed capable of the recited function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764